Opinión disidente emitida por
el Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 5 de octubre de 1978
Respetuosamente disiento. No puedo estar de acuerdo con la opinión del Tribunal. Estamos restringiendo, limitando las facultades de una de las ramas del gobierno. Es verdad que el intercambio habido entre los miembros de la Convención Constituyente revela que la intención fue que el poder judicial definiera la frase “para fines públicos” que aparece en la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico. Pero no es menos cierto que cuando el delegado Gutiérrez Franqui hizo esa expresión conocía nuestro dictamen en McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944), al efecto de que “[l]a Legislatura tiene am-plia discreción para determinar qué es lo que constituye un fin público y para tomar aquellas medidas que a su juicio pro-muevan el bienestar de la comunidad. No es función de los tribunales la de expresar opinión sobre la sabiduría o conve-niencia de una medida legislativa.”
Procede examinar lo que expresó el delegado Gutiérrez Franqui:
“. . . esta limitación del artículo 22 no debe pasar de la pala-bra ‘gobierno’ . . . ponerse ahí un punto. Y dejar materia de defi-*631niciones, en cuanto a lo que es ‘fines públicos e instituciones pú-blicas’ al poder judicial, de acuerdo con la expresión y declara-ción legislativa, inicialmente, al aprobarse una ley y luego por la interpretación que el poder judicial haga de esta constitución, en relación con la legislación que esté interpretando, y evitarnos el peligro de amarrar la situación . . . haciendo definiciones en el texto de la constitución.” (Bastardillas nuestras.) 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico, pág. 903.
Si examináramos detenidamente las palabras del delegado Gutiérrez Franqui veremos que su propósito al proponer que se dejara al poder judicial la definición de “fines públicos e instituciones públicas” fue diametralmente opuesto al pro-pugnado por la opinión del Tribunal. Precisamente lo que propuso el delegado fue que no se incluyera definición alguna del concepto “fines públicos e instituciones públicas” en la Constitución para “evitarnos el peligro de amarrar la situa-ción . . . haciendo definiciones en el texto de la constitución.” Es claro que quería evitar que futuras Asambleas Legisla-tivas se vieran impedidas de actuar limitadas por una defi-nición constitucional y no pudieran legislar para resolver los problemas presentes en determinado momento de nuestra his-toria. Propuso por eso que se dejara al poder judicial la defi-nición del concepto “fines públicos e instituciones públicas” pero “de acuerdo con la expresión y declaración legislativa.”
Ciertamente no fue su propósito cerrar el ámbito del poder legislativo en cuanto a lo que constituye “fines públicos e ins-tituciones públicas.”Muy lejos de su propósito fue darle al poder judicial la facultad que hoy se abroga y que puede re-sultar ilimitada y generadora de profundas controversias si tenemos presente que la opinión del Tribunal sostiene “que la Convención estaba depositando en el poder judicial amplias facultades de interpretación de esta cláusula específica, aún más amplias que las simplemente derivables de nuestro sis-tema de separación de poderes” y que “ [e] s natural que en estas circunstancias se desease que el poder judicial, con toda la deferencia que deben merecerle y le merecen las actuacio-*632nes de las otras ramas del gobierno, no adopte una actitud pasiva al pasar juicio sobre la legalidad, a distinción de la sabiduría, de una asignación.”
Para mí resulta inconcebible que la Convención Consti-tuyente, compuesta en su mayoría por los miembros y líderes de la Asamblea Legislativa, tuviera la intención de restringir los poderes de las Cámaras Legislativas en la forma y manera que propone la opinión del Tribunal. Ciertamente los líderes legislativos que pertenecieron a la Convención Constituyente no hubieran dado su aprobación a una disposición constitucio-nal que ataba las manos del Ejecutivo y de la Asamblea Le-gislativa y concedía al poder judicial la facultad de deter-minar omnímodamente qué es un fin público.
Para mí es claro que esa facultad reservada al poder judicial debe ejercitarse con cautela tal que no frustre la res-ponsabilidad y el poder concedido a la Asamblea Legislativa para formular la política pública. El Juez Cooley hace muchí-simos años, más de cien, expuso la postura que entiendo debe asumir el poder judicial al definir lo que es “fines públicos” en el caso de People ex rel. Detroit & Howell Railroad Co. v. Township Board of Salem, 20 Mich. 452, 475 (1870), citado con aprobación por la Corte Suprema de Michigan en In Re Legislature Request for an Opinion, etc., 180 N.W.2d 265, 269 (1970).
“I do not understand that the word public, when employed in reference to this power, is to be construed or applied in any narrow or illiberal sense, or in any sense which would preclude the Legislature from taking broad views of State interest, necessity or policy, or from giving those views effect by means of the public revenues. Necessity alone is not the test by which the limits of State authority in this direction are to be defined, but a wise statemanship must look beyond the expenditures which are absolutely needful to the continued existence of organized government, and embrace others which may tend to make that government subserve the general well-being of society, and advance the present and prospective happiness and prosperity of the people.”
*633Véase P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982 (1960).
Ciertamente no es atribución de este Tribunal determinar si las asignaciones de fondos públicos para fines públicos son sensatas o no. A la comunidad puertorriqueña la agobian in-numerables problemas todos los cuales requieren solución in-mediata: combatir la criminalidad, aumentar y mejorar las facilidades para la educación de la juventud, mejorar los ser-vicios médicos-hospitalarios, pero no puedo ni debo usar mi posición de Juez para tratar de hacer prevalecer mis particu-lares preferencias de prioridades de cómo invertir los fondos públicos.
Sin tener que entrar a considerar los alcances de la Sec. 19 del Art. IK1) de la Constitución de Puerto Rico nadie puede cuestionar seriamente la tesis de que cualquier cambio, al-teración o modificación al actual status político de Puerto Rico tiene que recibir la aprobación del pueblo expresada en un referéndum. El problema con la opinión del Tribunal es que está fundada en una premisa falsa: que la Ley Núm. 102 de 24 de junio de 1977 es una medida para llevar a Puerto Rico hacia la consecución de un status político específico. No creo que ése es el propósito de la ley impugnada. Dicho esta-tuto lo que provee es el mecanismo para que puertorriqueños de todas las tendencias políticas — estadistas, independentis-tas y autonomistas — puedan participar en la selección de los cuerpos directivos locales de los partidos nacionales, así como sus delegados a las convenciones nominadoras y de progra-ma de gobierno de suerte que puedan tener participación en la selección de candidatos a Presidente y Vicepresidente que se comprometan a concederle a los puertorriqueños la fórmula *634de status político que prefieran: la estadidad, la independen-cia o modificaciones al presente status.
Por considerar que esto es así, entiendo que la asignación de fondos hecha por la Resolución Conjunta Núm. 17 de 30 de junio de 1978 tiene por propósito un fin público.
—O—

í1)Dispone así:
“La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no mencionados específicamente. Tampoco se enten-derá como restrictiva de la facultad de la Asamblea Legislativa para apro-bar leyes en protección de la vida, la salud y el bienestar del pueblo.”